Voto particular disidente emitido por la
Juez Asociada Se-ñora Rodríguez Rodríguez.
El sábado en la noche los Comisionados Electorales del Partido Popular Democrático, del Partido Independentista Puertorriqueño y del Partido del Pueblo Trabajador pre-sentaron, en conjunto, una Moción de reconsideración del dictamen emitido por este Tribunal la noche del viernes 4 de noviembre de 2016. En ese momento, la mayoría insis-tió en certificar su denegatoria inmediatamente, imposibi-litando así que quienes nos encontrábamos en desacuerdo con tal acción pudiéramos expresarnos en ese instante por *833escrito. En vista de ello, y ante esta inexplicable renuencia de la mayoría de posponer la certificación de su denegato-ria de sábado a las 9:00 p. m. a domingo a las 12:00 del mediodía, nos vimos precisados a invocar lo dispuesto en la Regla 5(b) del Reglamento del Tribunal Supremo, 4 LPRA Ap. XXI-B.(1)
Aprovecho entonces esta coyuntura para recalcar algu-nos de los desvarios del dictamen emitido en este caso. Llamo la atención a la narrativa que la mayoría intenta transmitirle al lector de que lo que persigue su dictamen es beneficiar a todos los partidos políticos y salvaguardar el derecho al voto de todos los votantes independientemente de su afiliación política. Si eso fuera veraz y sincero, el dictamen emitido debió certificarse tal y como se trabajó y se circuló inicialmente, como una Opinión y no como Sentencia. Me explico.
El juez ponente redactó el dictamen en este caso y lo circuló como una Opinión. La Opinión circulada recibió el aval de una mayoría de los miembros de este Tribunal. No fue hasta momentos previos a la certificación de la Opinión del Tribunal que, sorpresivamente, la mayoría cambió de parecer y lo certificó como una Sentencia. Ese cambio des-figura el argumentario de que se trata de un dictamen que busca proteger los votos de todos los votantes.
De haberse certificado como Opinión, el dictamen emi-tido hubiese constituido un precedente y tendría efectos erga omnes, beneficiando a todos los electores que se encon-trasen en la misma posición que los electores objetos del recurso ante nuestra consideración y que fueron represen-tados por el Comisionado del Partido Nuevo Progresista. Y es que, como hemos dicho:
Las normas, así como la interpretación de cualquier disposi-*834ción legal, la establece este Tribunal mediante dictamen soste-nido por una opinión o por urna opinión per curiam, en la cual se consideran ampliamente las cuestiones envueltas y se funda-mentan con razonamientos, precedentes explicados y tratadis-tas reconocidos. El Tribunal resuelve un caso por sentencia cuando el mismo plantea cuestiones reiteradamente resueltas por este Tribunal. Una sentencia no establece norma, y menos revoca una establecida. La sentencia es la forma que utiliza el Tribunal para disponer lo más rápidamente posible del enorme número de casos que tiene que resolver. Sólo intenta resolver la controversia entre las partes. Por eso es que los jueces de ins-tancia no deben fundar sus fallos en dichas sentencias. Figueroa Méndez v. Tribunal Superior, 101 DPR 859, 862-863 (1974) (voto concurrente del Juez Asociado Señor Dávila).
El cambio de Opinión a Sentencia tuvo el efecto de que el dictamen solo beneficie a los electores objetos del recurso de certificación intrajurisdiccional exclusivamente. No cabe entonces atribuirse el manto de defensores del dere-cho al voto de todos los electores cuando quienes resultan beneficiados, principalmente, son los de un solo partido político. ¿No debería aplicarle a este Tribunal la misma restricción que la mayoría le fija a la Comisión Estatal de Elecciones (Comisión)? A saber, “[a] fin de cuentas, la [Comisión] no debe ser un banco con sucursales de los in-tereses de los partidos políticos, sino que debe ser facilita-dora y depositaría de la voluntad de todos los electores registrados”. (Énfasis en el original). Com. PNP v. CEE et al. III, 196 DPR 706, 717 (2016).
Por otra parte, la mayoría concluye en su dictamen que la Comisión no notificó la Resolución Enmendada CEE-RS-16-83 a todos los electores afectados, lo que supone que se les violó el debido proceso de ley. Y como resultado de una lógica tortuosa, se invalidan las gestiones de este Tribunal de designar una Comisionada Especial para recibir la prueba en este caso. En nuestra Opinión disidente demos-tramos lo artificioso del razonamiento mayoritario.
Si la mayoría fuese consistente, tendría que concluir que el Comisionado Electoral del Partido Nuevo Progre-sista (PNP) no notificó su recurso de certificación intraju-*835risdiccional a los votantes afectados, por lo que sin duda nunca perfeccionó su recurso —nuevamente—, privándo-nos de jurisdicción para atender su petición. Tal parece que existen varios tipos de reglas: unas, las flexibles y elásticas que solo aplican al Comisionado Electoral del PNP y otras, las rígidas que le aplican a los demás partidos políticos a pesar de que, jurídicamente, los valores y principios que animan a unas y animan a las otras.
Todos somos conscientes de la centralidad de unas elec-ciones para nuestra democracia. Para que unas elecciones se aprecien como legítimas, es imprescindible que se perci-ban como creíbles, justas, transparentes y válidas. Con nuestras acciones, los jueces no podemos contribuir a la suspicacia y el escepticismo sobre el proceso electoral, como tampoco debemos dar la impresión de que la balanza de la Justicia no se encuentra perfectamente equilibrada. Dictámenes como el de autos son caldo de cultivo para el recelo, el escepticismo y la desconfianza, lo que acaba soca-vando los cimientos de nuestras instituciones.

 La ponencia de epígrafe estaba lista para certificarse el lunes, 7 de noviem-bre de 2016. Sin embargo, algunos Jueces del Tribunal se acogieron al término de cinco días que provee la referida Regla 6(b) para “examinar” el escrito y expresarse sobre éste.